Broyles, P. J.
1. Under section 1062 of the Penal Code of 1910 all felonies (except certain ones specifically named therein), upop the recommendation of the jury trying-the case, when the recommendation is approved by the presiding judge, “shall be punished as misdemeanors.” It follows that the manufacturing of intoxicating liquors (which is .not one of the exceptions named therein) is a felony which can, upon the recommendation of the jury trying the case, when the same has been approved by the trial judge, be punished as a misdemeanor. And this is true although the statute making the manufacturing of intoxicating liquors a felony was enacted subsequently to the' enactment, of this code-section. The court, therefore, in this case did not err in instructing the jury that if they found the defendant guilty they could recommend that he be punished as for a misdemeanor.
2. The court did not err in. refusing to give the requested charge-set forth, in the motion for a new trial. The legal and pertinent portions of the request were sufficiently covered by the general charge.
3. It does not clearly appear from the record whether the principal witness for the State was an accomplice of the accused. However, if it be conceded that she was, her testimony (which demanded the conviction of the defendant) was corroborated by independent facts and circumstances which strongly pointed towards his guilt and authorized the jury to find that her testimony had been sufficiently corroborated.
4. The verdict was supported by the evidence, and the court did not err in réfusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.

Indictment for manufacturing intoxicating liquor; from Morgan superior court—Judge Park. December 31, 1917.
Allen & Pottle, Williford & Lambert, for plaintiff in error.
Doyle Campbell, solicitor-general, Bichará B. Bussell, contra.